Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 1 of 11 PageID 234




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   BENEDICT MOHIT,

         Plaintiff,

   v.                                 Case No.: 8:20-cv-813-T-33SPF

   MORRIS WEST, ANNE HUFFMAN,
   HORACE WEST, JAYNE HALL, ROY
   TYLER, DERIC FEACHER, FRED
   REILLY, RICHARD GREENWOOD, and
   MARK BENNETT,

        Defendants.
   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendants’ Motion to Dismiss the complaint (Doc. # 26), filed

   on July 10, 2020. The Defendants are all City of Haines City

   officials, sued in their individual capacities. 1 Plaintiff

   Benedict Mohit filed a response in opposition on July 27,

   2020. (Doc. # 32). For the reasons detailed below, the Motion

   is granted.




   1 The Defendants are the five individuals who make up the City
   Commission of Haines City, including the mayor and vice mayor,
   along with the city manager, city attorney, development
   services director, and deputy development services director.
   (Doc. # 26 at 1).


                                     1
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 2 of 11 PageID 235




   I.     Background

          The parties and the Court are already well acquainted

   with the allegations raised by Mohit in this action as they

   are substantially the same as those allegations Mohit brought

   in another case against the City of Haines City, Mohit v.

   City    of   Haines    City,    Case       No.    8:18-cv-1775-T-33JSS.

   Accordingly,    the   Court    will      only    briefly   summarize   the

   allegations.

          In May 2012, Mohit purchased property and began farming

   operations on the property. (Doc. # 1 at ¶ 9). In January

   2013, Mohit’s property was classified as agricultural lands.

   (Id. at ¶ 10). The property is also zoned R-2, or residential,

   by the City. (Id. at ¶ 20). On August 6, 2015, the City

   adopted Resolution No. 15-1153, a conditional use permit that

   allowed Mohit to conduct certain specific farming operations

   on his property. (Id. at ¶ 33).

          Mohit claims that Defendants, as Haines City officials:

   (1) “purposely adopted and enforced” ordinances, regulations,

   rules, and policies that wrongfully limited the conduct of

   agricultural     activities     in       the    R-2   zoned   residential

   district; (2) knew that the existing rules and regulations

   were wrongful and yet failed to amend them; and (3) “purposely

   adopted and enforced [the] LDR which . . . limit[s] the


                                        2
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 3 of 11 PageID 236




   conduct    of    Greenbelt       farming      to    oppress     such   farming

   operations to gain astronomically higher tax revenues[.]”

   (Id. at ¶¶ 20-24).

         Mohit     therefore    brings     the    following      claims   against

   Defendants in their individual capacities: violation of due

   process (Count I); violation of equal protection (Count II);

   violation of the federal Clean Water Act (CWA) (Count III);

   punitive    damages    for       violating    Florida     law    (Count     IV);

   punitive damages for violating federal law (Count V); and

   violation of the Fair Housing Act (FHA) (Count VI). (Id. at

   12-25).

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), the

   Court accepts as true all the allegations in the complaint

   and   construes    them     in    the   light      most   favorable    to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the

   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic


                                           3
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 4 of 11 PageID 237




          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

   Bell   Atl.   Corp.   v.   Twombly,   550   U.S.   544,   555   (2007)

   (citations omitted); see also Ashcroft v. Iqbal, 556 U.S.

   662, 678 (2009) (“Threadbare recitals of the elements of a

   cause of action, supported by mere conclusory statements, do

   not suffice.”). Courts are not “bound to accept as true a

   legal conclusion couched as a factual allegation.” Papasan v.

   Allain, 478 U.S. 265, 286 (1986). Generally, the Court must

   limit its consideration to well-pled factual allegations,

   documents central to or referenced in the complaint, and

   matters judicially noticed. La Grasta v. First Union Sec.,

   Inc., 358 F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

          Defendants raise multiple arguments in support of their

   Motion, but the Court need only address one – that Mohit’s

   complaint fails to meet the requisite pleading standards and

   is an impermissible shotgun pleading and, thus, fails to state

   a claim upon which relief may be granted. (Doc. # 26 at 6-

   13).

          The Court liberally construes pro se pleadings. Boxer X

   v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). “However,



                                     4
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 5 of 11 PageID 238




   the leniency afforded pro se litigants does not give the

   courts license to serve as de facto counsel or permit them to

   rewrite an otherwise deficient pleading in order to sustain

   an action.” Alhallaq v. Radha Soami Trading, LLC, 484 F. App’x

   293, 296 n.1 (11th Cir. 2012) (citing GJR Inv., Inc. v. Cnty.

   of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998),

   overruled on other grounds as recognized in Randall v. Scott,

   610 F.3d 701, 709 (11th Cir. 2010)).

         Complaints that violate either Rule 8 or Rule 10, or

   both, are often referred to as “shotgun pleadings.” Weiland

   v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1320 (11th

   Cir. 2015). The Eleventh Circuit has identified four types or

   categories of shotgun pleadings.

         The most common type — by a long shot — is a
         complaint containing multiple counts where each
         count adopts the allegations of all preceding
         counts, causing each successive count to carry all
         that came before and the last count to be a
         combination of the entire complaint. The next most
         common type, at least as far as our published
         opinions on the subject reflect, is a complaint
         that does not commit the mortal sin of re-alleging
         all preceding counts but is guilty of the venial
         sin of being replete with conclusory, vague, and
         immaterial facts not obviously connected to any
         particular cause of action. The third type of
         shotgun pleading is one that commits the sin of not
         separating into a different count each cause of
         action or claim for relief. Fourth, and finally,
         there is the relatively rare sin of asserting
         multiple claims against multiple defendants without
         specifying which of the defendants are responsible


                                     5
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 6 of 11 PageID 239




         for which acts or omissions, or which of the
         defendants the claim is brought against. The
         unifying characteristic of all types of shotgun
         pleadings is that they fail to one degree or
         another, and in one way or another, to give the
         defendants adequate notice of the claims against
         them and the grounds upon which each claim rests.

   Id. at 1321–23 (emphasis added).

         Upon careful review, Mohit’s complaint falls into the

   fourth category of shotgun pleadings – those that assert

   multiple     claims    against      multiple   defendants     without

   specifying which of the defendants are responsible for which

   acts or omissions.

         Here, there are nine individual Defendants. And yet

   Mohit’s complaint, with the following exceptions, lumps the

   Defendants    together   in   his   allegations   of   wrongdoing   as

   “Commissioners” and/or “Officials.” See, e.g., (Doc. # 1 at

   ¶¶ 12, 20-22, 50, 99).

            •   Mohit alleges that, in 2014, City Attorney Fred

                Reilly affirmed in a state trial pleading that the

                City acknowledged that a Florida statute provides

                the express limitation that a city may not exercise

                its powers to limit activity on a bona fide farm.

                (Id. at ¶¶ 16, 47);




                                       6
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 7 of 11 PageID 240




            •   Mohit alleges that Reilly “approved and executed”

                both     Mohit’s      conditional         use    permit      and      an

                allegedly      more     liberal      permit        granted       to    a

                neighbor. (Id. at ¶¶ 36-37);

            •   On July 1, 2014, Mohit met with Richard Greenwood,

                the City’s Development Services Director, and Mark

                Bennett, the Deputy Development Services Director,

                who “threatened” Mohit with fines and a lien on his

                property if he continued to operate his farm in a

                R-2    zoned    district         without    obtaining        a     land

                development permit. (Id. at ¶¶ 45, 101).

            •   Mohit alleges that Bennett insisted that Mohit must

                apply for a permit and told Mohit what to put on

                his    application     to       improve    his   chances     of       the

                permit    being    approved;        Bennett        also   allegedly

                informed Mohit that the City can adopt and enforce

                stricter provisions for farm operations than state

                law. (Id. at ¶ 46).

            •   On October 20, 2015, Reilly admitted that the LDR

                [the City resolution making Mohit’s property and

                surrounding     land    R-2       zoned    land]    needed       to   be




                                            7
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 8 of 11 PageID 241




                revised in order to comply with certain Florida

                statutes. (Id. at ¶ 51).

   The complaint contains no allegations whatsoever specifically

   pertaining     to   Defendants    Morris    West,    Horace      West,   Anne

   Huffman, Jayne Hall, Roy Tyler, or Deric Feacher.

         What’s    more,     the     allegations       listed       above    are

   insufficient to state a claim against any of the individual

   defendants because Mohit fails to connect these actions to

   the elements of his causes of action. Without more detail

   about   what   each   defendant      is   alleged   to    have    done   that

   violated the law or Mohit’s rights, the complaint commits the

   cardinal sin of shotgun complaints – it fails to give the

   defendants adequate notice of the claims against them and the

   grounds upon which each claim rests. See Weiland, 792 F.3d at

   1323; see also Fed. Deposit Ins. Corp. v. Portnoy, No. 8:13-

   cv-01124-T-27MAP, 2013 WL 12157160, at *1 (M.D. Fla. Aug. 9,

   2013)    (“Sifting      through      at   least     108    paragraphs         of

   allegations     for   each   claim    against     each    Defendant      is   a

   laborious and wasteful process. And by lumping Defendants

   together into multiple claims, yet failing to differentiate

   the allegations applicable to each Defendant, the Complaint

   fails to place Defendants on fair notice of the claims against

   them.”).


                                         8
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 9 of 11 PageID 242




         For these reasons, the Court agrees with Defendants that

   Mohit’s complaint is due to be dismissed.

         Before closing, the Court notes one of Defendants’ other

   principal arguments: that the present complaint ought to be

   dismissed with prejudice because it is duplicative of other

   unsuccessful lawsuits that Mohit has commenced, including a

   case that was just recently before this Court. (Doc. # 26 at

   13-18). The Court notes that the previous federal case, Case

   No.   8:18-cv-1775-T-33JSS,     is       currently   on    appeal    to    the

   Eleventh Circuit. Given the marked similarity between the

   claims asserted by Mohit in that case and the instant case,

   the Court believes it prudent at this juncture to stay and

   administratively     close   this    action     pending      the    Eleventh

   Circuit’s disposition of the appeal. See Clinton v. Jones,

   520 U.S. 681, 706 (1997) (“The District Court has broad

   discretion to stay proceedings as an incident to its power to

   control its own docket.”); Landis v. N. Am. Co., 299 U.S.

   248, 254-55 (1936) (“[T]he power to stay proceedings is

   incidental to the power inherent in every court to control

   the disposition of the causes on its docket with economy of

   time and effort for itself, for counsel, and for litigants.”).

         In exercising its discretion to issue this stay, the

   Court   has   considered     numerous      factors,       including:      “(1)


                                        9
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 10 of 11 PageID 243




    whether the litigation is at an early stage; (2) whether a

    stay will unduly prejudice or tactically disadvantage the

    non-moving party; (3) whether a stay will simplify the issues

    in question and streamline the trial; and (4) whether a stay

    will reduce the burden of litigation on the parties and on

    the court.” Warren v. Cook Sales, Inc., No. CV 15-0603-WS-M,

    2016 WL 10807227, at *1 (S.D. Ala. Mar. 10, 2016).

          The case here is at an early stage – a motion to dismiss

    was recently filed and the case management and scheduling

    order was entered only two weeks ago. Nor will a stay unduly

    prejudice or disadvantage either party. Instead, the third

    and fourth factors strongly weigh in favor of a stay – once

    the Eleventh Circuit issues its opinion in the earlier case

    against the City, the issues and arguments may be streamlined

    and the burden on the parties and the Court will ease with

    guidance from the appellate court.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendants’ Motion to Dismiss the complaint filed by

          Plaintiff Benedict Mohit (Doc. # 26) is GRANTED.

    (2)   Plaintiff   Benedict   Mohit’s   complaint    (Doc.   #   1)   is

          DISMISSED WITHOUT PREJUDICE.




                                     10
Case 8:20-cv-00813-VMC-SPF Document 33 Filed 08/06/20 Page 11 of 11 PageID 244




    (3)   Furthermore,     this   matter    is    hereby    STAYED    and

          ADMINISTRATIVELY CLOSED pending the Eleventh Circuit

          Court of Appeals’ disposition of the pending appeal in

          Mohit v. City of Haines City, Case No. 8:18-cv-1775-T-

          33JSS. The parties are directed to alert the Court when

          the Eleventh Circuit issues its opinion in that appeal.

          DONE and ORDERED in Chambers in Tampa, Florida, this 6th

    day of August, 2020.




                                     11
